SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the district court be and hereby is AFFIRMED.
Julia Rivera appeals the judgment of the district court (Chin, J.) affirming a denial of disability benefits rendered by an Administrative Law Judge (“ALJ”) and finalized by the Social Security Administration (“SSA”) on December 26, 2004. We presume the parties’ familiarity with the facts, procedural history, and issues on appeal.
We have considered all of the plaintiffs arguments and find them without merit. Accordingly, for substantially the reasons set forth in the district court’s decision, see Rivera v. Barnhart, No. 04 Civ. 1484(DC), 2005 WL 735936, 2005 U.S. Dist. LEXIS 5233 (S.D.N.Y. March 30, 2005), the judgment of the district court is AFFIRMED.